Citation Nr: 0620315	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 21, 
2001 for the grant of service connection for a depressive 
disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
depressive disorder secondary to service-connected lumbar 
spine disability, and assigned a 30 percent evaluation, 
effective from November 21, 2001.

In May 2005, the Board remanded the case for further 
procedural development.  The case has since returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  In September 1999, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disability.  The 
veteran did not appeal the September 1999 rating decision 
within one year of being notified and it became final.  

2.  An informal claim to reopen the previously denied service 
connection claim for a psychiatric disability was received at 
the RO on November 21, 2001.  

3.  There is no communication from the veteran or his 
representative that constitutes a formal claim or that may be 
construed as an informal claim to reopen a service connection 
claim for a psychiatric disability subsequent to the final 
September 1999 rating decision and prior to November 21, 
2001.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than November 21, 2001 for the grant of service connection 
for a psychiatric disability.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a June 2005 letter.  That letter 
specifically informed the veteran to submit any evidence in 
his possession pertinent to his earlier effective date claim, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.   The claims folder contains service 
medical records and post-service medical records, which will 
be addressed as pertinent.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his attorney has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's earlier 
effective date claim, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Legal Criteria - Earlier Effective Date

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).
If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board. See 38 U.S.C.A. §§ 7104, 7105 
(West 2002).  If he does not initiate an appeal within one 
year, or if he initiates a timely appeal and the appeal is 
denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2005).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2005).  Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2005).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  


Analysis

The veteran contends that he is entitled to an effective date 
prior to November 21, 2001 for the grant of service 
connection for a depressive disorder.  He contends that the 
effective date should be in September 1991, when he filed his 
original service connection claim for a psychiatric 
disability.  

In the present case, the veteran's original claim for service 
connection for a psychiatric disability secondary to service 
connected lumbar spine disability was denied by the RO in a 
November 1991 rating decision.  The veteran did not appeal 
that decision within one year of being notified, and 
therefore that decision became final.  In 1998, the veteran 
sought to reopen his service connection claim for a 
psychiatric disability secondary to service-connected lumbar 
spine disability and the RO denied such claim in a September 
1999 rating decision.  The veteran did not appeal that 
decision within one year of being notified and therefore that 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  

On November 21, 2001, the veteran sought to reopen his 
service connection claim for a psychiatric disability 
secondary to his service connected lumbar spine disability.  
In a July 2002 rating decision, the RO granted service 
connection for a psychiatric disability and assigned a 30 
percent evaluation, effective November 21, 2001.  

It is undisputed that the veteran sought to reopen his 
service connection claim on November 21, 2001.  Turning to 
the question of whether the veteran submitted an informal 
claim subsequent to the final September 1999 decision and 
prior to the assigned effective date of November 21, 2001 the 
Board concludes that he did not submit such a claim.  

On review of the record, there is no communication or action 
of record indicating intent to seek service connection for a 
psychiatric disability received prior to November 21, 2001.  

The only communication received from the veteran between 
September 1999 and November 21, 2001 is a VA Form-9 
(substantive appeal) dated in March 2000.  The Board does not 
construe the substantive appeal as an informal claim because 
it pertained to the veteran's increased rating claim for a 
lumbar spine disability.  The veteran did not indicate intent 
to reopen a service connection claim for a psychiatric 
disability.  See Brannon, supra.

The record does contain medical evidence pertaining to the 
veteran's psychiatric disability dated prior to November 21, 
2001.  Notwithstanding, an informal claim was not submitted 
under 38 C.F.R. § 3.157; the veteran had not been granted 
service connection for a psychiatric disability prior to the 
assigned effective date, and "the mere receipt of medical 
records [prior to that date] cannot be construed as an 
informal claim [under § 3.157]."  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).

Applying the relevant regulations, the effective date for 
service connection can be no earlier than the date of the 
claim to reopen.  See 38 C.F.R. § 3.400 (2005).  
Consequently, there is no legal basis upon which to grant an 
effective date prior to November 21, 2001 for service 
connection for a depressive disorder.  

As the preponderance of the evidence is against the claim for 
an effective date prior to November 21, 2001 for the grant of 
service connection for depressive disorder, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002).

ORDER

Entitlement to an effective date earlier than November 21, 
2001 for the grant of service connection for a depressive 
disorder is denied.

___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


